—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 6, 1991 (People v Ricciardi, 173 AD2d 495), affirming a judgment of the Supreme Court, Queens County, rendered February 25, 1988, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, Rosenblatt and Thompson, JJ., concur.